Name: Commission Regulation (EEC) No 538/83 of 8 March 1983 on the sale at prices fixed in advance of dried figs held by the storage agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 3 . 83 Official Journal of the European Communities No L 63/ 13 COMMISSION REGULATION (EEC) No 538/83 of 8 March 1983 on the sale at prices fixed in advance of dried figs held by the storage agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 1118/81 (2), Having regard to Council Regulation (EEC) No 2194/81 of 27 July 1981 laying down the general rules for the system of production aid for dried figs and dried grapes (3), as last amended by Regulation (EEC) No 2674/82 (4), and in particular Article 6 (2) thereof, Whereas, pursuant to Article 3 of Regulation (EEC) No 2194/81 , the storage agencies have bought in certain quantities of dried figs during the 1982 marke ­ ting year ; Whereas by Regulation (EEC) No 3232/82 (5) the Commission authorized the Greek storage agency to make sales at prices fixed in advance ; whereas the reasons for the adoption of that Regulation are also valid in Italy, where the storage agency is holding certain quantities of dried figs ; whereas the system of sale at prices fixed in advance should be extended to cover Italian dried figs ; whereas Regulation (EEC) No 3232/82 should therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . The storage agencies, the names and addresses of which are given in Annex I, shall sell dried figs from the 1982 harvest of the qualities and at the prices indi ­ cated in Annex II . 2 . The sale shall take place pursuant to the provi ­ sions of Commission Regulation (EEC) No 3263/81 (6), and in particular Articles 2 to 5 thereof. 3 . Applications to purchase must be submitted in writing :  to the Greek storage agency, at the head office of IDAGEP, 5 Acharnon Street, Athens, for dried figs held by the Greek storage agency,  to the Italian storage agency, at the head office of AIMA, via Palestro .8 1 , Rome, for dried figs held by the Italian storage agency. 4 . Information on the quantities and places where the products are stored may be obtained by from the addresses given in Annex I. Article 2 Regulation (EEC) No 3232/82 is hereby repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 March 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73, 21 . 3 . 1977, p. 1 . 0 OJ No L 118 , 30 . 4. 1981 , p. 10 . 0 OJ No L 214, 1 . 8 . 1981 , p. 1 . (j OJ No L 284, 7. 10 . 1982, p. 3 . 0 OJ No L 340, 2 . 12 . 1982, p. 18 . ( «) OJ No L 329, 17 . 11 . 1981 , p. 8 . No L 63/ 14 Official Journal of the European Communities 9 . 3 . 83 ANNEX I Storage agencies referred to in Article 1 of this Regulation  SYKIKI, 13 Krites Street, GR-Kalamata  GIAT, Mongrassano Scalo , I-Cosenza 87010 . ANNEX II Qualities and prices of the dried figs referred to in Article 1 (ECU/100 kg) 43,07 38,51 34,96 26,85  Quality A (Extra)  Quality B  Quality C  Quality D